Citation Nr: 0638158
Decision Date: 12/07/06	Archive Date: 01/31/07

Citation Nr: 0638158	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-13 921	)	DATE DEC 07 2006
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran.  

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from November 1961 to February 
1966.  The appellant is his widow.  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2006).   
 
The Board entered a decision in present appeal on January 6, 
2006, in which it denied the appellant's claim of service 
connection for the cause of death of the veteran.  

On December 28, 2005, the RO received correspondence from the 
appellant's representative that attached a letter from a 
registered nurse (C.S., R.N.) and a VA Form 21-4142, which 
identified a psychiatrist (Dr. M.K.) from whom the veteran 
sought treatment before his death.  The additional evidence 
was received before the date of the Board decision and within 
90 days of the certification letter.    

In correspondence dated on August 25, 2006, the RO notified 
the appellant that her representative provided a statement 
from C.S., R.N., which was not at the Board when the January 
2006 decision was made and, consequently, it must reconsider 
her claim based on that additional information.  The RO also 
explained that Dr. M.K. did not respond to requests for 
treatment records for the veteran and the appellant indicated 
that she did not wish to contact him directly so it would 
reconsider the appellant's claim without his records but with 
the additional statement from C.S., R.N. 

Accordingly, the January 6, 2006 Board decision addressing 
the issue of entitlement to service connection for the cause 
of death of the veteran is vacated.  A separate determination 
will be entered addressing the appealed issue. 


ORDER

The Board's January 6, 2006 decision is vacated.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


Citation Nr: 0600276	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  04-13 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from November 1961 to February 
1966.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT

1.	The appellant has been notified of the evidence necessary 
to substantiate her
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The Certificate of Death with Amendment and autopsy 
report show that the veteran committed suicide by carbon 
monoxide intoxication on or after December [redacted], 2000, with no 
evidence that natural disease contributed to his death.  

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.

4.  The evidence of record does not demonstrate a causal 
relationship between the cause of the veteran's death and an 
incident of his military service.

CONCLUSION OF LAW

The cause of the veteran's death is not due to a disability 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 1310, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.304(f), 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
appellant with a copy of the October 2001 determination, 
December 2003 Statement of the Case (SOC), August 2004 
Supplemental Statement of the Case (SSOC), and March 2005 
SSOC, which included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence used to reach that decision.  The December 2003 
SOC and August 2004 SSOC provided the appellant with notice 
of all the laws and regulations pertinent to her claim, 
including the law and implementing regulations of the VCAA.  

Lastly, in correspondence dated in May 2003, the RO advised 
the appellant of the VCAA, VA's duties there under, and the 
delegation of responsibility between VA and the appellant in 
procuring the evidence relevant to her claim of entitlement 
to dependency and indemnity compensation benefits, including 
which portion of the information and evidence necessary to 
substantiate the claim was to be provided by the appellant 
and which portion VA would attempt to obtain on behalf of the 
appellant.  Quartuccio, 16 Vet. App. at 187.  The May 2003 
VCAA notice advised the appellant of what the evidence must 
show to establish that the veteran's death is related to 
service.  A follow-up VCAA notice was mailed to the appellant 
in May 2004.  The Board recognizes that the May 2004 VCAA 
notice specifically requested that the appellant provide any 
evidence in her possession that pertained to her claim.  
38 C.F.R. § 3.159(b)(1) (2005).  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the appellant in May 2003 and May 2004 was not 
given prior to the first AOJ adjudication of the claim, the 
case was reconsidered again in December 2003, August 2004, 
and March 2005, and the SOC and SSOCs were provided to the 
appellant.  Also, the Board notes that the notice was 
provided by the RO prior to the transfer and certification of 
the appellant's case to the Board.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
claim would not be prejudicial error to the appellant.  

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that on one 
VA Form 21-4142 (Authorization and Consent to Release 
Information to the Department of Veterans Affairs), the 
appellant listed St. Joseph's Behavioral Health Center, Dr. 
R.P., Memorial Hospital, Peninsula Hospital, Sequoia 
Hospital, Dr. M.K., and the San Joaquin County Coroners as 
physicians/facilities that treated the veteran.  Records from 
Memorial Hospital, which included records from Dr. R.P., were 
associated with the claims file.  In an October 2003 letter, 
the RO advised the appellant that she needed to prepare a VA 
Form 21-4142 for each medical facility and/or doctor who 
treated the veteran during the year preceding his death.  The 
RO advised the appellant that records from Memorial Hospital 
and the Modesto Health Clinic [VA treatment records dated 
from August 2000 to December 2000] had already been received.  
The appellant did not respond to this notice. 

In a November 2003 letter, the RO asked the appellant to 
complete and return the enclosed VA Form 21-4142s [seven were 
provided] for treatment the veteran received from Dr. M.K., 
St. Joseph's Behavioral Health, Sequoia Hospital, and Sequoia 
Medical Center, as the authorization required to obtain these 
records needed to be HIPAA [Health Insurance Portability and 
Accountability Act of 1996] compliant.  In December 2003, the 
appellant returned a VA Form 21-4142 for Dr. M.K., Dr. R.P., 
and the Modesto VA outpatient clinic.  The appellant did not 
provide a complete address for Dr. M.K. and Dr. R.P.  Based 
on information the appellant provided in the April 2004 
Substantive Appeal, the RO again requested that appellant 
prepare a VA Form 21-4142 for Dr. M.K. and Dr. R.P. in 
correspondence dated in May 2004.  The appellant did not 
return the forms.  In a December 2004 letter, based on 
information the veteran's son provided in an August 2004 
statement, the RO asked the appellant to contact the 
veteran's son and ask him to provide the names and complete 
addresses of the doctors/facilities he maintained treated the 
veteran for post-traumatic stress disorder (PTSD).  The 
appellant did not respond to this notice.  The Board observes 
that records from Peninsula Hospital and Seton Medical Center 
(which included records from Dr. M.K.) are associated with 
the claims file.  

The RO obtained the veteran's service medical records, 
personnel records, the police report from the Modesto Police 
Department, and the autopsy report from the coroner.  Lastly, 
the RO scheduled the veteran for a travel board hearing, 
which was held in October 2005.  At the hearing, it was 
agreed upon that the record would be held open for an 
additional 30 days to allow the appellant to obtain consent 
to release forms for doctors who possibly held pertinent 
information described by the appellant during the hearing.  
The claims file shows that the appellant did not submit any 
additional information or evidence after the hearing.  The 
appellant has not made the RO or the Board aware of any other 
evidence relevant to her appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Accordingly, the Board will proceed 
with appellate review.         

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A.          § 1310 (West 
2002); 38 C.F.R. §§ 3.5(a), 3.312 (2005).  The death of a 
veteran will be considered as having been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a) (2005).  A principal cause of 
death is one which, singularly or jointly with some other 
condition, was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2005).  A contributory cause of death is one which 
contributed substantially or materially to death, combined to 
cause death, and aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312(c) (2005).  It is not sufficient 
to show that it causally shared in producing death, but 
rather it must be shown that there was a causal connection.  
Id.  

According to statements from the appellant and testimony she 
presented at the October 2005 travel board hearing as well as 
statements dated in August 2004 and September 2004 from the 
veteran's son and C.S., the veteran suffered from PTSD due to 
traumatic events he experienced during his service in the 
Vietnam War which ultimately led him to take his own life.  

The evidence of record shows that the Certificate of Death 
with Amendment and the autopsy report indicated that the 
veteran committed suicide by carbon monoxide intoxication on 
or after December [redacted], 2000.  The autopsy report noted that 
there was no evidence that natural disease contributed to the 
veteran's death.  

During the veteran's lifetime, he filed a claim for service 
connection of PTSD, but the RO denied his claim in rating 
decisions dated in July 1996, September 1996, and January 
1997.

The service medical records are absent any complaints or 
findings referable to a psychiatric-related disorder during 
service.  

Records from Seton Medical Center dated from September 1985 
to October 1985 showed that Dr. M.K. diagnosed the veteran 
with the following:  major depressive disorder; personality 
disorder, mixed, with features consistent with that of 
avoidant personality and schizoid or schizotypo 
personalities; and alcohol and marijuana dependence with a 
history of multiple drug abuse dating back to the latter 
teens.   

Records from Peninsula Hospital showed that the veteran was 
hospitalized from November 1995 to December 1995, during 
which time Dr. M.K. diagnosed the veteran with depressive 
disorder, alcohol and pain killer dependence, and heroin 
abuse and dependence.  

Records from the Vet Center dated from February 1996 to March 
1996 included a February 1996 problem list on which it was 
noted that the veteran's active problems included PTSD.  
According to the February 1996 in-take history report 
prepared by W.J., ACSW [Academy of Certified Social Workers], 
however, the plan was to speak to the veteran more about his 
Vietnam experiences and to rule out PTSD. 

Records from Memorial Hospital dated from May 1995 to January 
1997 showed that Dr. R.P. diagnosed the veteran with the 
following:  major depression, recurrent, without psychotic 
features; polysubstance dependence, opiates and alcohol; and 
personality disorder, not otherwise specified, including 
avoidant and borderline features.  Dr. V.E. diagnosed the 
veteran with chronic alcoholism and chemical dependency.

VA treatment records dated from August 2000 to December 2000 
showed that the veteran attended group therapy sessions in 
the Mental Health Clinic.  A November 2000 intake report 
showed that D.N., MSW [Master of Social Work] diagnosed 
alcohol dependence and rule out depression, recurrent. 

The Board notes that a diagnosis of PTSD must meet all the 
diagnostic criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders published by the 
American Psychiatric Association.  38 C.F.R. §§ 3.304(f), 
4.125(a) (2005).  The foregoing medical records show no 
confirmed diagnosis of PTSD during the veteran's life time.  
Contrary to testimony the appellant provided at the travel 
board hearing, the records show that C.S., Dr. M.K., and Dr. 
V.E. did not diagnose the veteran with PTSD.  

As for appellant's opinion on the cause of the veteran's 
death, the Board notes that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Because the appellant is not a medical 
expert, her assertions of a relationship between the 
veteran's death and his service cannot constitute competent 
evidence of such a relationship.  Accordingly, in the absence 
of competent evidence that demonstrates a causal relationship 
between the cause of the veteran's death and an incident of 
his military service, service connection for the cause of the 
veteran's death may not be established. 

As the preponderance of the evidence is against the claim, 
the "benefit of the doubt" doctrine is not applicable.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of death of the veteran is 
denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


